DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to a preliminary amendment filed on 11/26/2021. As directed by the amendment, claims 1, 7, 12, 16 and 22 were amended, and no claims were cancelled and new claims 27-29 were added. Thus, claims 1-29 are presently pending in this application
Claims 1-6, 8-13, 17-21, 23-24, 27 and 29 are allowed and claims 7, 14-16, 22, 25-26, and 28 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Derenyi on 6/9/2022. 

The application has been amended as follows:

Amendment to the claims

1. (Currently amended) A resistance device for insertion into a perineal orifice of a user, the device comprising: 
           an operative portion for insertion into the perineal orifice; the operative portion 
           comprising: 
a plurality of bowed, resilient fins having proximal ends and distal ends, wherein each of the plurality of bowed, resilient fins comprise a first surface and a second surface opposite to the first surface; 
a tip connected to the plurality of fins at the proximal ends for insertion into the perineal orifice; and 
                     	a base connected to the plurality of fins at the distal ends; 
wherein one of the plurality of fins or each two or more of the plurality of fins have two or more apertures therein, wherein the two or more apertures of the one of the plurality of fins or each of the two or more of the plurality of fins extend from the first surface to a second surface of each of the plurality of fins; 
                      and 
           wherein the plurality of bowed, resilient fins, the tip, and the base are joined to each other along a middle of the operative portion extending from the base to the tip, the operative portion thereby conforming to a prolate spheroid shape thereby providing a varying resilience profile, with a larger pressure required to deform the plurality of fins when in a resting position, and as the fins deform, the pressure required for continually deforming the fins is less than the larger pressure.

4. (Currently amended) The device of claim 2, wherein the handle is flared at a distal end of the handle.

8. (Currently amended) The device of claim [[7]]1, wherein the plurality of fins include  a first fin, a second fin adjacent to the first fin, a third fin that is adjacent to the second fin, and a fourth fin positioned between the first fin and the third fin, and only each of the first fin and the third fin comprise the two or more apertures.  

9. (Currently amended) The device of claim [[7]]1, wherein the two or more apertures comprise three apertures, the three apertures equally spaced along a length of the one of the plurality of fins or each of the two or more plurality of fins.

11. (Currently amended) The device of claim 1, further comprising a  vibration generator for generating vibration.

13. (Currently amended) The device of claim 12, wherein the remote control comprises a wireless communication interface. 

17. (Currently Amended) The device of claim 1, further comprising means for removal of the operative part including at least one of a string, a loop, a hook, or an opening configured to accept a finger.

19. (Currently amended) A method of use of the device of claim 1, the method comprising the steps of: 
            providing the resistance device according to claim 1; 
            inserting the resistance device into the perineal orifice of the user.

20. (Currently amended) The method of claim 19, further comprising the steps of: compressing pelvic floor muscles; and deforming the resistance device.


23. (Currently amended) The method of claim 19, further comprising the step of providing a vibration generator for providing vibration.

24. (Currently amended) The method of claim 23, further comprising the step of providing remote control generator.

29. (Currently amended) The device of claim 27, wherein the communication means includes a wireless interface.

Claims 7, 14-16, 22, 25-26 and 28 have been cancelled. 

Amendment to the specification

In paragraph 0011, page 3, line 4 of the specification filed on 11/26/2021, the term “means of vibration” has been changed to --means of vibration comprising a vibration generator--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Benderev (5,782,745) and Jensen (WO 98/49980) do not specifically disclose the claimed apparatus and method as presented in the claims 1-6, 8-13, 17-21, 23-24, 27 and 29. 
Benderev discloses a resistance device (device shown in fig. 4a, see abstract and col 3, lines 17-26, Benderev discloses a device for pelvic muscle strengthening including resistance) for insertion into a perineal orifice (see figs. 5 and 6, col 2, lines 51-67), the device comprising an operative portion for insertion into the perineal orifice; the operative portion comprising a plurality of bowered resilient springs (see 68a, fig. 4a) having proximal and distal ends, a tip connected to the plurality of fins at the proximal ends for insertion into the perineal orifice (see tip at 58, fig. 4a with reference to fig. 5 and fig. 6), a base connected to the plurality of fins at the distal ends (see base 74, fig. 4a, see col 6, lines 19-67),wherein the plurality of resilient springs comprise two or more apertures therein (see the opening formed by each springs 68a and 66), wherein the plurality of resilient springs and the base are joined to each other along a middle of the operative portion (see fig. 4a) extending from the base to the tip, the operative portion thereby conforming to a substantially prolate spheroid (see fig. 4a) shape thereby providing a varying resilience profile with a larger pressure required to deformed the plurality of springs when in a resting position, and as the resilient fins deform, the pressure required for continually deforming the fins is less than the larger pressure (see fig. 4a, as shown, the springs is arc shape therefore, the initial force required to deform the springs from a resting position would be a larger pressure and reduce as the springs are deformed).
Jensen discloses a device for being inserted into a vagina of a user comprising a plurality of rib-like fins (see fig. 4, see fins 35a and 35b).
However, both Benderev and Jensen fail to disclose the combination of the resistance device as claimed and a plurality of resilient fins comprise a first surface and a second surface opposite to the first surface, the one of the plurality of fins or each of two or more of the plurality of fins having two or more apertures therein, wherein the two or more apertures of the one of the plurality of fins o each of the two or more of the plurality of fins extend from the first surface to a second surface of each of the plurality of fins.
Therefore, claims 1-6, 8-13, 17-21, 23-24, 27 and 29 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwartz (11,045,246) is cited to show an apparatus for effecting feedback of vaginal cavity physiology. 
Zhang (CN 109260001) is cited to show a probe mechanism for pelvic floor repair. 
Price (2019/0336260) is cited to show a stress urinary incontinence device having a spheroid shape. 
Rose (2016/0279469) is cited to show a Kegel health system comprising sensor for measuring and charting progress of exercise. 
Siegel (2015/0196802) (11,324,999) (WO 2015/106199) is cited to show a device for sensing, guiding and tracking pelvic exercise. 
Yuan (11,207,562) is cited to show a pelvic floor muscle exercise system and detection device. 
Sedic (2019/0247715)(2014/0155225) is cited to show an exercising Kegel muscles using preprogrammed exercise programs. 
Murison (WO 2017/070787) is cited to show a pressure sensing device. 
Larif (CH 700 136) is cited to show an internal vaginal and pelvic floor muscle training device. 
Li (7,497,816) is cited to show an exercise device for a vaginal muscle of a female having a spheroid shape. 
Leivseth (WO 01/037732) is cited to show a device for training pelvic floor muscles comprising pressure sensor and a vibrator. 
Mercer (4,241,912) is cited to show an isometric vaginal exercise device. 
Beer (2021/0161403) is cited to show a device for training pelvic floor muscles comprising a Bluetooth wireless interface. 
Kushnir (2012/0053017) is cited to show an apparatus for exercising pelvic floor muscles. 
Wanderman (10,945,652) is cited to show a Kegel exercise measurement and feedback device. 
Campbell (2009/0111671) is cited to show an exercise device for testing and strengthening muscles of the pelvic diaphragm. 
Ross (WO 2004/037352) (2002/0169056) is cited to show a pelvic floor exercise device. 
Stein (2002/0142902) (6,224,525) is cited to show an exerciser for the muscles of the pelvic floor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785